Citation Nr: 1425960	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-25 111	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea versicolor of the chest, back, and upper arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duty to assist and of the information and evidence necessary to substantiate his claim in July 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); but see Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran contends that his service-connected disability is more disabling than currently rated.  In an October 2013 statement he noted the disorder affected his whole body.  A May 2014 brief in support of the appeal noted that a January 2013 Skin Diseases Disability Benefits Questionnaire included diagnoses of tinea versicolor and actinic keratosis with tinea versicolor affecting 20 percent to 40 percent of the total body area and 5 percent to less than 20 percent of exposed area.  The Board notes that it is unclear if the Veteran's service representative contends that the actinic keratosis should be considered as associated with the service-connected tinea versicolor disability.  

On VA examination in November 2009 the Veteran's tinea versicolor was found to affect more than 5 percent, but less than 20 percent of the total body area.  Exposed areas were not affected at that time.  The examination report indicates that photographs were taken and submitted, but they are not associated with the claims folder.  VA treatment records dated in April 2009 noted tinea versicolor to the back, but a November 2009 report noted no evidence of rash.  A June 2011 report noted an examination of the skin revealed no lesions.  Records dated in June 2010 and July 2010 noted actinic keratosis lesions to the face.  In light of the inconsistent medical findings of record and the Veteran's report of increased disability, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate efforts should be undertaken to obtain the photographs referred to in the November 2009 VA skin examination report, which are not currently associated with the claims folder.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected tinea versicolor of the chest, back, and upper arms.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal, to include any associated actinic keratosis symptoms, and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  

If there are any scars due to the service-connected tinea versicolor, the examiner should identify them and provide complete findings related thereto.

All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

